UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-6158



BARRY JAY PORTER,

                                              Plaintiff - Appellant,

          versus


RON ANGELONE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-1025-7)


Submitted:   March 20, 2003                 Decided:   March 31, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Barry Jay Porter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barry Jay Porter appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2000) complaint pursuant to 28 U.S.C.

§ 1915A(b)(1) (2000). We have reviewed the record and the district

court’s order and agree that Porter’s complaint fails to state a

claim.   Accordingly, we dismiss the appeal for the reasons stated

by the district court.     See Porter v. Angelone, No. CA-02-1025-7

(W.D. Va. Dec. 20, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2